DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3, 13 are currently amended.
Claims 2, 12, 19 are cancelled.
Claims 4-11, 14-18, 20 are original.
Claims 21-23 are new.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.
Argument: Applicant argues that claim 1 is in condition for allowability because the Amendments submitted have overcome the presented rejection in view of Khoshnevis.  Remarks pp. 7.
This is NOT found persuasive because Applicant’s amendment of more than claims 2 and 12 into independent claim 1 has been searched and considered; is rejected in the altered grounds as detailed below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myerberg (US 2017/0297111).
Regarding claim 1, Myerberg discloses: a method (see method of [0003]) comprising:
Fused filament fabrication (see FFF of [0069]) by delivering a softened filament (see filament, heated extrusion nozzle softens the filament – nozzles of [0061]) to selected locations at or adjacent to a build surface (see Figs. 3 – a build surface is shown), wherein the softened filament comprises a polymeric binder (see binder of [0134] – multiple binders which are different in the different filaments are disclosed) and a metallic material (see metal powder / metal alloy of [0035] – metals are considered alloying elements under the broadest reasonable interpretation standard) upon heating it at or above a conversion temperature (most any heating temperature can be considered a conversion temperature – including the heating temperature of Myerberg – sintering temperature of [0037]); 
and heating the fused filament fabricated component to a temperature at or above the conversion temperature to sinter (see sintering of title, see SLS methods of [0002]) the primary material to form a sintered part and cause the binder to release the at least one of the secondary material or the alloying element (considered a metal/metallic element under the broadest reasonable interpretation standard) within the sintered part.
Myerberg further discloses: use of sacrificial supports ([0004]) with multiple filamentary materials ([0015]).  Myerberg recognizes that in some embodiments the two filaments (that of the object and the support structure) may be made from the same material ([0122]).  Myerberg recognizes that there is a debinding station to remove the binders / sacrificial support from the object ([0009]).  See heating of furnace of [0037] regarding the sintering temperatures.
Regarding claim 4, Myerberg recognizes that carbon may be included in the filaments ([0062]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Myerberg (US 2017/0297111), and further in view of Nestle (US 20160024293).
Regarding claim 3, Myerberg fails to teach: wherein the binder includes ceramic materials.
In the same field of endeavor of additive manufacturing FFF methods as Myerberg (see title, abs), Nestle discloses: wherein the binder includes ceramic materials ([0007]).
To select the ceramic of Nestle in the FFF method of Myerberg had the benefit that it allowed for the benefit that the binder could be easily removed at temperatures below the melting point of the binder, resulting in little to no deformation of the 3D object ([0026]).
It would have been obvious to one of ordinary skill in the art to combine the ceramic material of Nestle with the additive manufacturing FFF method of Myerberg to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the binder to be easily removed at temperatures below the melting point of the binder.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Myerberg (US 2017/0297111), and further in view of Cornie (US 2006/0086434).
Regarding claim 5, the combination Myerberg does not disclose: wherein the binder comprises a high char yielding binder.
In the same field of endeavor of additive manufacturing as Myerberg (see title, abs), Cornie discloses: wherein the binder includes a high char yield binder ([0027]).
To add the high char yielding binder of Cornie to the additive manufacturing FFF method of Myerberg had the benefit that it allowed for the improvement of through-plane ([0056]) thermal conductivity ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the high char yield binder of Cornie with the FFF additive manufacturing method of Myerberg to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved through-plane thermal conductivity of the manufactured object.

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg (US 2017/0297111), and further in view of Oestlund (CN 1079179).
Regarding claim 6, 16: the combination Myerberg does not disclose: wherein the secondary material comprises nitrogen, and wherein the binder is further configured to release nitrogen upon heating at or above the conversion temperature.
In the same field of endeavor of metal-binder manufacturing (see translated description) as Myerberg (see title, abs), Oestlund discloses: wherein the secondary material comprises nitrogen in the liquid binder (see translated detailed description), and wherein the binder is configured to release nitrogen upon heating at or above the conversion temperature (the binder is so configured in Oestlund).
To select the nitrogen-containing binder of Oestlund in the additive manufacturing method of Myerberg had the benefit that it improved the toughness and galling resistance of the manufactured object (see abs).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the nitrogen in the liquid binder of Oestlund in the FFF method of Myerberg to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved toughness and galling resistance of the manufactured object.

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg (US 2017/0297111), and further in view of Oestlund (CN 1079179), and Kikuchi (US 2003/0156964).
Regarding claims 7, 17: the combination Myerberg / Oestlund does not disclose: wherein the binder comprises a polyamide.
In the same field of endeavor of binder-based metal additive manufacturing as Myerberg (see title, abs), Kikuchi discloses: wherein the binder comprises a polyamide (see [0141] and [0173]).
To select the polyamide / nylon binder of Kikuchi in the additive manufacturing FFF method of Myerberg had the benefit that it allowed for the improvement of corrosion resistance of the manufactured object ([0129]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the polyamide / nylon binder of Kikuchi in the additive manufacturing FFF method of Myerberg to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the corrosion resistance of the manufactured object.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg (US 2017/0297111), and further in view of Dzugan (US 2004/0151935).
Regarding claim 8, in the same field of endeavor of additive manufacturing methods as Myerberg (see title, abs), Dzugan discloses: wherein the binder includes silicon (see [0020] – silicone includes silicon necessarily), and wherein the binder is configured to release silicon (it is – see [0020] – the chemical decomposition of the silicone vaporizes silicon).
To select the silicone binder of Dzugan in the additive manufacturing method of Myerberg had the benefit that it allowed for the creation of objects with moderate impact strength, good thermal conductivity, and resistance to loss of strength at elevated temperatures ([0004]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the silicone / silicon-containing binder of Dzugan with the additive manufacturing method of Myerberg to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of objects with moderate impact strength, good thermal conductivity, and resistance to loss of strength at elevated temperatures.
Regarding claim 9, the combination Myerberg / Dzugan discloses: wherein the binder comprises silicone polymer (see cited portions of Dzugan in the rejection below).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Myerberg (US 2017/0297111), and further in view of Farr (US 2005/0087903).
Regarding claim 10, in the same field of endeavor of additive manufacturing as Myerberg (see title, abs), Farr discloses: the manufacture of ceramic objects with preceramic materials ([0004]-[0005]).
To manufacture a ceramic object from preceramic binder as in Farr in the additive manufacturing method of Myerberg had the benefit that it improved jettability ([0038]) and would have been a suitable composition for the manufacture of 3D objects.
It would have been obvious to one of ordinary skill in the art to combine the preceramic binder of Farr with the additive manufacturing FFF method of Myerberg to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved jettability.

Claims 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg (US 2017/0297111), and further in view of Pfeifer (US 2004/0182510).
Regarding claims 11, 20: the Myerberg reference disclose: wherein the secondary material comprises a metal (see metal of Myerberg throughout), but does NOT disclose: wherein the binder comprises an organometallic compound.
In the same field of endeavor of additive manufacturing as Myerberg (see title, abs), Pfeifer discloses: an organometallic polymer as the secondary material ([0040]).
To select the organometallic polymer as the secondary material as in Pfeifer in the additive manufacturing method of Myerberg had the benefit that it improved depth resolution ([0047]).
It would have been obvious to one of ordinary skill in the art to combine the organometallic polymer as the secondary material of Pfeifer in the additive manufacturing FFF method of Myerberg to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of depth resolution.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg (US 2017/0297111), and further in view of Hofmann (US 2015/0014885). 
Regarding claim 13, the combination Myerberg does NOT teach: wherein the first set of locations include locations at or near a surface of the FFF component, and wherein the second set of locations include locations within a bulk volume of the FFF component.
In the same field of endeavor of additive manufacture as Myerberg (see title, abs), Hofmann discloses: wherein a second nozzle acts as a surface source depositing a ribbon of material and wherein a fourth / fifth nozzle acts as a bulk material source ([0081] & [0088]).
To deposit one material / filament from one nozzle for the surface and another material for the bulk as in Hofmann in the FFF additive manufacturing method of Myerberg had the benefit that it improved the rate / efficiency at which objects are manufactured ([0068]).
It would have been obvious to one of ordinary skill in the art to combine the separate nozzles / filaments / materials for the bulk and surface regions as in Hofmann in the additive manufacturing FFF method of Myerberg to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the rate / efficiency at which objects can be manufactured.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Myerberg (US 2017/0297111), and further in view of Geving (US 2004/0182202).
Regarding claim 14, in the same field of endeavor of additive manufacturing as Khoshnevis and Applicant’s claims (see title, abs), Geving discloses: use of carbon steel and stainless steels with polymeric binder (see abs).
To use the carbon steel of Geving in the additive manufacturing method of Myerberg had the benefit that it improved the initial green strength (abs).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the carbon steel of Geving with the additive manufacturing method of Myerberg to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the initial green strength.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Myerberg (US 2017/0297111), and further in view of Geving (US 2004/0182202), and Cornie (US 2006/0086434).
Regarding claim 15, the combination Myerberg / Geving does not disclose: wherein the binder comprises a high char yielding binder.
In the same field of endeavor of additive manufacturing as Myerberg (see title, abs), Cornie discloses: wherein the binder includes a high char yield binder ([0027]).
To add the high char yielding binder of Cornie to the additive manufacturing FFF method of Myerberg had the benefit that it allowed for the improvement of through-plane ([0056]) thermal conductivity ([0020]).
It would have been obvious to one of ordinary skill in the art to combine the high char yield binder of Cornie with the FFF additive manufacturing method of Myerberg to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved through-plane thermal conductivity of the manufactured object.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Myerberg (US 2017/0297111), and further in view of Cuillier De Maindreville (US 2015/0008046).
Regarding claim 21, Myerberg does not disclose: wherein the release of the secondary material / alloying element with the heating effects metallurgical changes in the sintered material or the sintered alloy powder at the first set of locations of the sintered part.
In the same field of endeavor of sintering of objects as Myerberg (see title, abs), Cuillier discloses: sintering changes the properties of the metal and binder throughout its process ([0025]) and improved durability.
To improve the durability of the binder and alloy/metal through sintering as in Cuillier in the additive manufacturing method of Myerberg would have improved the durability of the sintered metal part.
It would have been obvious to one of ordinary skill in the art to improve the metallurgical properties as in Cuillier in the additive manufacturing method of Myerberg to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved durability of the part.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Myerberg (US 2017/0297111), and further in view of Viault (US 2019/0168306).
Regarding claim 22, Myerberg does not disclose: wherein the release of the secondary material / alloying element effects case hardening thereby improving wear resistance.
Reasonably pertinent to the problem Applicant and Myerberg was trying to solve regarding part durability (see title, abs), Viault discloses: a case hardening material which becomes sintered (see abs, claims 5-6).
To sinter the metal to obtain a case hardened part as in Viault in the additive manufacturing method of Myerberg had the benefit that it improved wear resistance and fatigue life (abs).
It would have been obvious to one of ordinary skill in the art to combine the case hardening of metal of Viault in the additive manufacturing method of Myerberg to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of wear resistance and fatigue life.

Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg (US 2017/0297111), and further in view of Hofmann (US 2015/0014885), and Viault (US 2019/0168306).
Regarding claim 23, the combination Myerberg / Hofmann does not disclose: wherein the release of the secondary material / alloying element effects case hardening thereby improving wear resistance.
Reasonably pertinent to the problem Applicant and Myerberg was trying to solve regarding part durability (see title, abs), Viault discloses: a case hardening material which becomes sintered (see abs, claims 5-6).
To sinter the metal to obtain a case-hardened part as in Viault in the additive manufacturing method of Myerberg had the benefit that it improved wear resistance and fatigue life (abs).
It would have been obvious to one of ordinary skill in the art to combine the case hardening of metal of Viault in the additive manufacturing method of Myerberg to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of wear resistance and fatigue life.
CONCLUSION
Citation of related / pertinent prior art: Nakamura (US 2018/0250738).
Examiner acknowledges that Myerberg teaches elements regarding the following claims, however, is not cited for teaching these materials / claim elements, because Examiner cannot present a 102 rejection on such claims and make the OA Final properly:
Regarding claim 3, Myerberg discloses: wherein a filament incudes a ceramic (see ceramic of [0007] and [0035]).
Regarding claim 8, Myerberg recognizes that silicon may be useful in such systems (see silicon of [0133]).
Regarding claim 10, Myerberg recognizes that the material printed may be ceramic ([0035]) and wherein the binder is a pre-ceramic polymer ([0173]).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743